Citation Nr: 0209794	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  99-10 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a neck disability.

(The issue of entitlement to an original compensable rating 
for status post fracture of the right index finger will be 
the subject of a later decision.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1998.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied service connection for 
chronic neck pain.

The veteran's claim of entitlement to an original compensable 
rating for status post fracture of the right index finger 
will be the subject of a later decision.  The Board is 
undertaking additional development of that issue, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When that 
action is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing that issue.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The veteran has current C5 radiculopathy due to an injury 
in service.


CONCLUSION OF LAW

C5 radiculopathy was incurred in service.  38 U.S.C.A. 
§§ 1110, 1153, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

Because this decision grants the benefit sought on appeal, 
further assistance is not needed to substantiate the claim.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The veteran contends that a disability resulting in chronic 
neck pain was incurred in service and that service connection 
therefore is warranted.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Disability that is proximately due 
to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310.  Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  Arthritis and organic 
diseases of the nervous system are chronic diseases with a 
presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

A private MRI in March 1998 showed "very minimal 
osteoarthritic bar formation" at C5-C6.  The veteran was 
felt to have a relatively small spinal canal and the minimal 
amount of spondylosis was causing near-total obliteration of 
the space about the cord at that level.  The remaining 
levels, while relatively narrow, showed no significant spinal 
or foraminal stenotic change.

The service medical records show that the veteran was seen in 
service in April 1998 with complaints of right arm weakness.  
Electromyographic (EMG) testing showed C5 radiculopathy.  A 
magnetic resonance imaging study (MRI) of the cervical spine 
showed a congenitally narrow spinal canal with spondylitic 
changes at C5-C6.  Specifically, the MRI showed mild 
degenerative changes at C5-C6.

A July 1998 VA examination diagnosed chronic neck pain.

A MRI conducted by the service department in February 1999 
was reportedly normal.

A March 1999 private medical report shows that an EMG/nerve 
conduction velocity study (NCS) study found minor recruitment 
abnormalities in the right deltoid.  This was the only 
finding to suggest the presence of a previous C5 
radiculopathy.  The remainder of the study was completely 
normal.

A May 1999 service department report shows that following 
EMG/NCS testing the veteran was found to have mild 
recruitment deficit of the right deltoid.  He was diagnosed 
with an old C5 injury with residual damage to the nerve for 
the deltoid with slow resolution.

The evidence shows that the veteran has a congenitally narrow 
spinal canal.  Service connection is not warranted for that 
condition as that condition is a congenital deformity and 
thus not a disease or injury for the purposes of granting 
service connection.  38 C.F.R. § 3.303(c).  However, 
superimposed upon that congenitally narrow spinal canal are 
current findings of C5 radiculopathy that has been attributed 
to old injury.  The only old injury reportedly occurred in 
service.  

The May 1999 private medical report in which the examiner 
examined the veteran's medical history and found that he had 
residual damage to the nerve for the deltoid as the result of 
the inservice C5 radiculopathy establishes a nexus between 
the current disability and an injury in service.  Treatment 
in service for C5 radiculopathy is shown.  

There is no evidence against a finding that the current C5 
radiculopathy is related to service.  Accordingly, the Board 
finds that C5 radiculopathy was incurred in service and that 
service connection for that disability is warranted.  
38 U.S.C.A. § 1110.



ORDER

Entitlement to service connection for a neck disability, 
namely C5 radiculopathy, is granted.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

